PER CURIAM.
In these consolidated appeals, Richard E. Snyder and Marion B. Snyder appeal the district court’s order affirming the decisions of the bankruptcy court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Snyder v. EMC Mortgage Corp., Nos. CA-03-1840-1-BEL; CA-03-1841-1-BEL (D.Md. Sept. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED